




NORTEK, INC.
50 Kennedy Plaza
Providence, Rhode Island 02903-2360








June 30, 2011


Mr. J. David Smith
50 Kennedy Plaza
Providence, Rhode Island 02903-2360


Re: Interim Chief Executive Officer Agreement


Dear David:


On behalf of Nortek, Inc., a Delaware corporation (the “Company”), I am pleased
to offer you the position of Interim Chief Executive Officer of the Company on
the terms and conditions set forth in this letter agreement (this “Agreement”).
You have agreed to accept this role while we engage in a search for a permanent
Chief Executive Officer. You may accept this Agreement by signing and returning
a copy of this Agreement to the Company as provided below.


1.     Term of Employment. Your employment under this Agreement will commence as
of July 1, 2011 (the “Start Date”) and will continue until the earliest to occur
of: (i) the date on which a permanent Chief Executive Officer commences
employment with the Company, (ii) the date which is six months from the Start
Date, and (iii) your resignation from this position or the termination of your
employment by the Company (each of the foregoing, the “Separation Date”). Your
employment is terminable by you or the Company at any time (for any reason or
for no reason) in
accordance with Section 6 of this Agreement.


2.     Position and Duties.


(a)    General. During the term of your employment under this Agreement, you
will serve as Interim Chief Executive Officer of the Company. Your duties and
authority as Interim Chief Executive Officer will be prescribed by the Board of
Directors of the Company (the “Board”) and will be commensurate with those of a
chief executive officer of a public company of comparable size and with a
similar business as the Company. During the term of your employment under this
Agreement, you will report directly to the Board and will devote such time as is
necessary to the business of the Company and its Affiliates (as hereinafter
defined) in order to fulfill the expectations of the Board as provided above;
provided, that it will not be a violation of this Agreement for you to (i)
manage your personal investments and business affairs, or to engage in or serve
such civic, community, charitable, educational, or religious organizations as
you may reasonably select or (ii) continue to serve as in the capacities in
which you currently serve as follows: chairman of the board of directors of
Siamons International, Inc., and a member of its audit and compensation
committees; member of the board of directors of Houghton International, Inc.,
and a member of its audit committee; and member of the board of directors of
Commercial Metals Company, chairman of its compensation committee, and a member
of its audit and nominating/governance committees; in each case so long as such
activities do not materially interfere with the performance of your duties
hereunder.






--------------------------------------------------------------------------------




(b)    Continued Board Membership; Resignation from Compensation Committee.
During the term of your employment under this Agreement, you will continue to
serve as a member of the Board; provided (i) your retainer for your membership
on the Board for 2011 will be paid to you on a prorated basis by multiplying
such retainer by a fraction, the numerator of which is the number of days in
2011 on which you serve as a director and are not employed under this Agreement
and the denominator of which is 365, and (ii) you will not be entitled to
receive fees for attending any Board meetings during your period of employment
under this Agreement. Effective on the Start Date, you hereby resign from your
membership on the Compensation Committee of the Board.


3.    Withholding. The Company will be entitled to withhold from any amounts
payable under this Agreement any federal, state, or local withholding or other
taxes, deductions or charges which the Company is required to withhold.


4.     Compensation and Benefits. In consideration for your services to the
Company under this Agreement, you will receive the following compensation and
benefits from the Company during your term of employment:


(a)    Salary. Until the Separation Date, the Company will pay you a salary at
the monthly rate of $105,000, to be paid in accordance with the Company's
regular payroll practices.


(b)    Performance Bonus. For 2011, you will have an opportunity to earn an
annual incentive bonus (for clarity, on a prorated basis, based on the number of
days you are actually employed by the Company during 2011). The amount of the
annual bonus payable will be based upon the achievement of such goals and
operating metrics to be mutually agreed by the Company and you. Any annual
incentive bonus to which you are entitled under this Agreement will be paid in a
cash lump-sum within 30 days following the close of the Company's books and
completion of the Company's annual audit by its external accountants for 2011
but in any event will not be paid later than March 15, 2012. Notwithstanding the
foregoing, if your employment is terminated due to your voluntary resignation
(other than at the request of the Board), you will automatically forfeit your
right to receive the bonus on the date of such termination unless the Board
otherwise agrees.


(c)    Benefits. During your employment with the Company, you will be eligible
to participate in the Company's employee benefit plans, policies and
arrangements as may now or hereafter be adopted by the Company, in accordance
with the terms of such plans, policies and arrangements, and on the same basis
as other members of the senior management team.


(d)     Expenses. The Company will reimburse you for business expenses that are
reasonable and necessary for you to perform, and were incurred by you in the
course of the performance of, your duties pursuant to this Agreement and in
accordance with the Company's expense reimbursement policies. In addition, the
Company will reimburse you for your reasonable expenses for accommodations in
Providence, Rhode Island, air travel expenses for commuting to and from your
principal residence and Providence, Rhode Island, and a rental car, in each case
during the period of your employment under this Agreement.


(e)     Indemnification; D&O Coverage. The Company, and its successors and/or
assigns, will indemnify and defend you to the fullest extent provided by the
By-Laws and Certificate of Incorporation of the Company with respect to any
claims that may be brought against you arising out of any action taken or not
taken in your capacity as an officer or director of the Company or any other
entity which, from time to time, is a direct or indirect subsidiary or affiliate
of the Company, (hereinafter referred to collectively as the “Affiliates,” and
individually as an “Affiliate”).




--------------------------------------------------------------------------------






5.     Covenants. By accepting the terms of this Agreement, you hereby agree to
the following covenants (in addition to any obligations you may have by law):


(a)    Noncompetition. During your employment with the Company (the “Restricted
Period”), you will not, within any jurisdiction in which the Company or any
Affiliate is doing or is qualified to do business, directly or indirectly, own,
manage, operate, control, be employed by or participate in the ownership,
management, operation or control of, or be connected in any manner with, any
business which is in competition with the business of the Company or any
Affiliate (including, without limitation, any business in which the Company or
any Affiliate has specific plans to conduct in the future and as to which you
were aware of such planning at or prior to the Separation Date); provided that
your ownership of securities of two percent (2%) or less of any class of
securities of a public company will not, by itself, be considered to be
competition with the Company or any Affiliate.


(b)    Nonsolicitation. During your employment with the Company and during the
six-month period following the Separation Date, you will not, directly or
indirectly, (i) hire or employ, solicit for employment or otherwise contract for
the services of any individual who is or was an employee or consultant of the
Company or any Affiliate; (ii) otherwise induce or attempt to induce any
employee or consultant of the Company or an Affiliate to leave the employ or
service of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or any Affiliate and any employee or consultant
respectively thereof; or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or any Affiliate to
cease doing business with the Company or such Affiliate, or interfere in any way
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Affiliate.


(c)    Nondisclosure; Inventions. During your employment with the Company and at
all times thereafter, (i) you will not divulge, transmit or otherwise disclose
(except as legally compelled by court order, and then only to the extent
required, after prompt notice to the Board of any such order), directly or
indirectly, other than in the regular and proper course of business of the
Company and the Affiliates, any customer lists, trade secrets or other
confidential knowledge or information with respect to the operations or finances
of the Company or any Affiliates or with respect to confidential or secret
processes, services, techniques, customers or plans with respect to the Company
or the Affiliates, including, without limitation, any know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals concerning the past, current or future business, activities and
operations of the Company and the Affiliates (all of the foregoing collectively
hereinafter referred to as “Confidential Information”), and (ii) you will not
use, directly or indirectly, any Confidential Information for the benefit of
anyone other than the Company and the Affiliates; provided, that you have no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter will become available to
the general public other than through disclosure by you. All Confidential
Information, new processes, techniques, know-how, methods, inventions, plans,
products, patents and devices developed, made or invented by you, alone or with
others, while an employee of the Company which are related to the business of
the Company and the Affiliates will be and become the sole property of the
Company, unless released in writing by the Board, and you hereby assign any and
all rights therein or thereto to the Company.


(d)    Specific Performance. In the event of a breach or threatened breach of
any provision of this Section 5, in addition to any remedies at law, either
party hereto will be entitled to seek




--------------------------------------------------------------------------------




equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.


6.    Termination; No Termination Payments. Your employment hereunder may be
terminated by you at any time for any or no reason upon no less than thirty (30)
days prior written notice to the Board. Your employment hereunder may be
terminated by the Company at any time for any or no reason. You and the Company
agree that there will be no termination, severance or similar payments payable
under this Agreement for any termination of your employment.


7.    Miscellaneous.


(a)    Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to the terms and conditions of your employment as Interim Chief Executive
Officer. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other such promises, warranties or representations and any other written or
oral statements concerning your rights to any compensation, equity or benefits
from the Company, its predecessors or successors in interest.


(b)    Amendments. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.


(c)    Counterparts. This Agreement may be signed in counterparts and the
counterparts taken together will constitute one agreement.


(d)     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflicting provision or rule. Each party hereto expressly
waives the right to a trial by jury in any lawsuit or proceeding relating to or
arising in any way from this Agreement or the matters contemplated hereby.


* * * * * *


If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to the Company.






Sincerely,




/s/ Jeffrey C. Bloomberg
Jeffrey C. Bloomberg
Lead Director            


ACCEPTED AND AGREED:






/s/J. David Smith
J. David Smith




